Title: Frederick Beasley to James Madison, 28 March 1831
From: Beasley, Frederick
To: Madison, James


                        
                            
                                My Dear President
                            
                            
                                
                                    Trenton
                                
                                March 28th 1831
                            
                        
                         
                        Without attempting to encroach a moment longer upon your valuable time, I cannot refrain from returning you
                            my warmest acknowledgments for your kindness in paying such prompt attention to the request wh I made in my last letter.
                            Should I be so fortunate as to succeed in obtaining that settlement, I shall regard it as a circumstance of peculiar
                            gratification, that it was bestowed, thro the influence of those whose names reflect honour upon their Country, &
                            whom she has so preeminently delighted to honour, & more especially of a former chief Magistrate, whose claims
                            upon his Country’s gratitude, are in my estimation at least, surpassed only by those of a single Individual, with whom all
                            of us would deem it a sort of impiety to enter into competition. And should I be disappointed in my expectation, in
                            reference to this appointment, it will always be a subject of gratifying reflection to me, that at least in the opinion of
                            one whom all agree in regarding as a competent Judge in such cases, I was not deemed unworthy of such a station. The place
                            wh I occupy in the Church in this Town, is by no means ineligible, & the congregation as affectionate as it is
                            possible to imagine. They seem never to be satisfied with what they are able to do for me & my family. Had I an
                            income adequate to the support of my numerous & expensive family, nothing would induce me to leave them. But the
                            Congregation, altho containing some of the most respectable & excellent members I have ever known, is small
                            & without resources, & I feel unwilling, if it can be avoided, to burthen them with the maintenance of
                            such a large family. Besides, having always devoted myself to the pursuits of study from my boy-hood, it has been the
                            object of my supreme ambition to do some credit to my Country as an Author. If I fail in this end, I shall have
                            accomplished nothing, but the little good I may have done my fellow-citizens, as a Clergyman & Professor in a
                            College. You will perceive, My Dear Sir, that my motive in leaving the Church in Baltimore wh is one of the best
                            settlements in our Country was simply to enjoy the advantages of study, wh I thought would be afforded me as the
                            President of that Seminary. The idea of being so ill-treated by a Board of Trustees never once entered into my
                            imagination. During the fifteen years in wh I had charge of the Institution, I had very excellent offers of other places,
                            & I might now have been in the presidency of the College of Nashville in Tennessee if I had chosen. Churches
                            without number, during this period, have become vacant, & with but slight efforts I might surely have obtained
                            some one of them. But being enthusiastically devoted to study, I was absorbed in my books, while, it seems, enemies,
                            unknown to me, were secretly endeavouring to sap my influence in the Institution. Every year that passed, of course, gave
                            them more & more strength as the young men, who were put under discipline, would naturally become my enemies,
                            & be joined by their parents. Unable to throw any disparagement upon my capacity, as an Instructor, the artful
                            man, who conducted the enterprise fixed upon the most indefinite of all charges, that of a deficiency in the Government of
                            the College. Now, this is a charge that no Faculty in our Country can resist or evade. For wherever a number of our Youth
                            are collected together, there will be a sufficient number of irregularities & disorders practised to give colour
                            to such an accusation. This whole business, too, was transacted, without my knowing that a single member of the Board was
                            in the slightest degree dissatisfied with me. Not being a Member of the Board according to the charter, the plot was
                            conducted under a veil, & even Bp: White & my other friends were deluded with the expectation, that it would
                            prove abortive, or a brutum fulmen [pointless lightning], & neglected to give me intimation of it, wh they knew
                            would have enabled me totally to defeat it. The first intimation wh I had of it, was a resolution of the Board tantamount
                            to a removal of all the Faculty. All this too, was transacting, while these very Members of the Board, were meeting me in
                            Committee, & advising me to measures under the cloak of friendship, to wh I never would have consented but in
                            confidence of their support, & wh afterwards gave them the only advantages wh they ever could have gained over me.
                        Such, My Dear President, has been the progress of this nefarious transaction. If the Trustees had only
                            intimated to me, that they thought it best for myself & the College, that I should leave it, I should have gone
                            without a moment’s hesitation. It is the work of men, who have wished to break me down, if they can, & the leader
                            in the enterprise is one of the worst men in our Country altho by talents & address & the force of
                            wealth, he has gained great influence among those who know him not.
                        It will be in the highest degree satisfactory to me to obtain charge of another Seminary, that I may
                            obliterate this imputation wh they have endeavoured to cast upon me. If I obtain one, & do not give entire
                            satisfaction to the Trustees, I will leave it without hesitation. But in a well ordered Institution; there is little
                            difficulty in conducting its affairs. I certainly never would attempt again to take charge of one, which contained only
                            three classes & two Professors, & never would have done so, but in the confidence, that it would be
                            improved as its funds increased. To expose all the injustice of the Board they have now adopted the measures, wh I so
                            often recommended, & have introduced four classes & six Professors; six Professors, to do the work wh they
                            before imposed upon three! The whole transaction carries upon its face the marks of cruelty & wrong, written in such
                            legible characters, that I am astonished any one can much misinterpret them. Had my good friends Judge Tilghman, Levy &
                            Duncan lived, who were my supports in the Board, they never could have thought of what they have now accomplished.
                        You see, My Dear President, altho retired from publick life, your fellow citizens do not think that your
                            influence has ceased, & that, like a Benevolent Deity, as the Pagans would say, from your retreat, you can dispense
                            blessings upon every side. I begin to feel sanguine about obtaining this situation, since I have in my favour, the
                            influence of two of the Leaders in the parties that now contend for mastery in our Country, & also of one whose
                            testimony will carry with it conclusive forth [force?] with both. I send you by the mail, a small piece written by me,
                            under the signature of Longinus, with a view, besides bestowing just praise upon an excellent production of Judge
                            Southard, of bringing forward a very interesting topick to publick view. If you would devote your immense influence in
                            this Country to the establishment of a National University at Washington, you will become doubly one of the greatest
                            benefactors of this people, & I verily believe you may by proper exertions effect it. I
                            have nothing to do with the party politicks of the day, but I do much desire that great objects of this nature could be
                            accomplished. We are all truly indebted to you for your interpretation of the Constitution in regard to the consolidation
                            & nullification doctrine. I remarked to Judge Southard, that you in a few words had rendered, that as clear as
                            day-light, wh had been only darkened & perplexed by others. I do not intend, or wish you to regard yourself bound, in
                            delicacy or courtesy to answer this letter. My only object was to thank you for your kindness, & have been led on
                            to write in order to convince you that should your friendly effort in my behalf, be followed by success, I shall take
                            especial care, that you never have reason to repent that you confered such such favour upon one with whom you are imperfectly
                            acquainted. With the greatest gratitude & Veneration, believe me yr friend & obt Servt
                        
                        
                            
                                Frederick Beasley
                            
                        
                    